Citation Nr: 1227400	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  07-22 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Prior to November 29, 2010, entitlement to an evaluation in excess of 10 percent for residuals of cold injury, right foot. 

2.  Beginning November 29, 2010, entitlement to an evaluation in excess of 20 percent for residuals of cold injury, right foot. 

3.  Prior to November 29, 2010, entitlement to an evaluation in excess of 10 percent for residuals of cold injury, left foot. 

4.  Beginning November 29, 2010, entitlement to an evaluation in excess of 20 percent for residuals of cold injury, left foot. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied ratings in excess of 10 percent for the Veteran's service-connected residuals of cold injury of the right foot and the left foot.  In a subsequent, October 2011 rating decision, the VA Appeals Management Center (AMC) increased the disability ratings for the Veteran's right and left feet from 10 to 20 percent, effective November 29, 2010.  Despite the assignment of increased disability ratings, effective November 29, 2010, these issues remain in appellate status because higher schedular ratings are available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2010, the Veteran testified during a Travel Board hearing before the undersigned.  In October 2010, the Board remanded the Veteran's claims for further development, to specifically include obtaining VA treatment records subsequent to June 2010, as well as schedule the Veteran for a VA examination to determine the severity of his service-connected foot disabilities.  Updated VA treatment records were obtained, and the Veteran underwent a VA examination in November 2010, however, it appears that there was not substantial compliance with the portion of the Board's October 2010 remand regarding the VA examination; thus another remand was warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2012, the Board remanded the Veteran's claims for further development, to include obtaining updated treatment records and affording him a VA examination to determine the severity of his service-connected foot disabilities.  As will be more fully explained below, updated VA treatment records have been obtained, dated from April 2011 through March 2012, and the Veteran underwent a VA examination in February 2012.  Although the VA examination conducted In February 2012 utilized the Disability Benefit Questionnaires (DBQs) process, rather than the requested cold injury protocol worksheet, for the reasons discussed below, the Board finds that the February 2012 DBQ was adequate and that the AMC substantially complied with the Board's remand directives set out in February 2012.   See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).   


FINDINGS OF FACT

1.  Prior to November 29, 2010, the Veteran's residuals of cold injury, right foot, were manifested by no more than swelling, foot pain, and cold sensitivity.  

2.  Beginning November 29, 2010, the Veteran's residuals of cold injury, right foot, were manifested by no more than complaints of arthralgia or other pain, numbness, cold sensitivity, and nail abnormalities.

3.  Prior to November 29, 2010, the Veteran's residuals of cold injury, left foot, were manifested by no more than swelling, foot pain, and cold sensitivity.  

4.  Beginning November 29, 2010, the Veteran's residuals of cold injury, left foot, were manifested by no more than complaints of arthralgia or other pain, numbness, cold sensitivity, and nail abnormalities.
CONCLUSIONS OF LAW

1.  Prior to November 29, 2010, the criteria for a rating in excess of 10 percent for the Veteran's residuals of cold injury, right foot, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code (DC) 7122 (2011). 

2.  Beginning November 29, 2010, the criteria for a rating in excess of 20 percent for the Veteran's residuals of cold injury, right foot, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, DC 7122 (2011). 

3.  Prior to November 29, 2010, the criteria for a rating in excess of 10 percent for the Veteran's residuals of cold injury, left foot, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, DC 7122 (2011). 

4.  Beginning November 29, 2010, the criteria for a rating in excess of 20 percent for the Veteran's residuals of cold injury, left foot, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, DC 7122 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the September 2006 letter, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available treatment records for the Veteran.  In November 2006, November 2010, and February 2012, the Veteran underwent VA examinations to assess the severity of his service-connected cold injury residuals of the feet.  The November 2006 VA examination did not include a review of the claims folder; however, the November 2010 VA examination/addendum and the February 2012 VA examination both included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  

The Board notes that in the February 2012 remand, the Board directed that the Veteran be provided another VA examination, to ensure that all symptomatology associated with his disabilities was described in full.  Therein, the Board directed that the VA examiner determine the current severity of the service-connected residuals of cold injury of the feet elicit from the Veteran a complete history of all previous and current symptomatology, and describe the effects on his daily activities of living and occupation.  The VA examiner was to provide specific commentary (set out in the remand) in accordance with the Compensation and Pension clinician's worksheet protocol for cold injury examinations.  In February 2012, however, the Veteran underwent a VA examination called a Disability Benefit Questionnaires (DBQs).  DBQs are documentation tools designed to provide a summary of medical information in a standardized format to expedite the Compensation and Pension (C&P) claims process.  DBQs are disease (condition) specific and are designed to be easy for clinicians to use, compared to existing templates, while succinctly providing the precise medical evidence needed to make decisions on Veterans' disability benefits claims.  DBQs are designed to ensure adequate reports by including all ratings criteria for each condition.  DBQs are intended for use by C&P examiners and provide a standardized format for communication of medical evidence for C&P purposes.  It is Veterans Health Administration (VHA) policy that beginning October 1, 2010, DBQs, which have been released, are used to provide medical evidence for eligible Veterans claiming physical or mental conditions stemming from their military service.  Regional Office Veterans Service Representatives (VSRs) and Rating VSRs (RVSRs) are required to use DBQs when requesting VA exams for covered disabilities.  See VHA Directive 2010-045, Introduction of Disability Benefit Questionnaires (DBQs) to Support the Compensation and Pension (C&P) Process, October 1, 2010; see also FACT SHEET DMA-11-003, Mandated Use of Disability Benefit Questionnaires (DBQs), July 22, 2011.  Thus, although the DBQs/examination report rendered in February 2012 is not in strict compliance with the Board's remand which requested C&P clinician's worksheet protocol for cold injury examination, "[i]t is substantial compliance, not absolute compliance, that is required" under Stegall.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) (finding that "substantial compliance" rather than "strict compliance" is required under Stegall).  In the February 2012 DBQ, there was substantial compliance because the VA examiner reviewed the claims folder, noted the Veteran's history and current symptomatology, addressed the impact on his activities of daily living and occupation, and provided opinions and findings.  There is no argument or evidence that the VA examiner was not competent to conduct the examination and/or render the findings and opinion.  Based on the foregoing, the Board concludes that the VA examination reports dated in November 2010 and February 2012 are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran .  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

On a VA examination in November 2006, the Veteran reported he sustained frostbite injuries to both feet, while stationed in Germany, where he was exposed to snow, ice, and temperatures below 32 degrees for one day.  He was treated with warm packs; and his feet were painful, swollen, numb, and tingling; there was no skin tissue loss; and he had no treatment since that time.  Currently, he reported his feet swelled and if it rained, they stayed swollen.  He occasionally had foot pain, and reported both feet were about the same, with the pains usually a dull ache that came and went.  Occasionally the heat and walking aggravated both feet.  His feet were cold sensitive, and would sweat primarily in the summer months.  He wore no special shoes or inserts, and had no occupation.  He had no additional limitations with flare-ups, and his feet did not interfere with his daily activities.  Physical examination of the feet showed no calluses or ulcerations.  There was no pain on manipulation, and he had normal weight bearing, standing, and walking.  Active range of motion did not produce any weakness, fatigue, or incoordination, and he had normal vibratory sensation, normal pinprick, normal strength, and normal monofilament testing.  The diagnoses included cold injury, right and left feet, with no real residuals from the prior examination except pain with walking long periods of time, and negative x-rays of both feet.  

On a VA examination in November 2010, the Veteran complained of cramping in the balls of both feet regularly, and tingling during cold or rainy weather.  He treated the cramping with stretching, and was given inserts which helped somewhat.  There was no effect on his occupation or activities of daily living.  Examination revealed fungal nails, greater on the left than the right.  He had bilateral mild bunions with no hallux valgus deformity.  His skin was dry on both feet, and his feet were cold to touch, but he did have weakly palpable dorsalis pedis pulses.  He had some residual sensitivity to cold weather, his capillary refill was normal, and he did not have any arthritic joints.  The diagnoses included residual sensitivity to cold, onychomycosis of both great toenails, mild; mild bilateral bunion deformities; no evidence of degenerative joint disease on May 2010 x-ray report; and slight diminished proprioceptive sensation in right great toe.  

VA treatment records showed that in August 2010, the Veteran was given orthotics (3/4 length inserts) for his shoes.  

Of record are additional VA treatment records, dated from April 2011 through March 2012, which were uploaded into the Veteran's electronic file contained in the Virtual VA system.  These record show treatment primarily for unrelated medical problems.  In August 2011, the Veteran was seen in the urology department and underwent a review of systems which revealed his extremities were "wwp" (warm, well perfused).  In September 2011, he was seen for a podiatry consultation, and the diagnosis was bilateral bunion deformity, right greater than left, which the Veteran had complained of since 1989.  

On a VA DBQ examination in February 2012, the examiner responded "yes" to the question of whether the Veteran has ever been diagnosed with any cold injuries, and provided diagnoses of frostbite, bilateral feet, diagnosed in February 2012.  With regard to medical history, the examiner noted that the Veteran reported suffering bilateral foot frostbite injures while stationed in German in active service, and he now noted tingling, hypersensitivity to cold weather, and cramping in the arches of both feet.  As for the current signs and symptoms for each affected part, the examiner checked the boxes showing that in the right foot and in the left foot, the Veteran had cold sensitivity, numbness, and nail abnormalities.  The examiner did not check the boxes for arthralgia or other pain, color changes, hyperhidrosis, tissue loss, or locally impaired sensation for either the right or left foot.  The examiner noted that for the right and left feet, the Veteran reported hypersensitivity to cold weather, cramping in the medial longitudinal arch in the event, and that his nails were chalk, brittle, and thickened.  X-rays were performed in May 2010 and August 2011, and showed no evidence of osteoarthritis, osteoporosis, or subarticular punched out lesions in either the right foot or the left foot.  The Veteran used no assistive devices, and the examiner indicated "no" as to the question of whether there was functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran had other pertinent physical findings resulting from the cold injury - diagnosing tinea pedis and tinea unguium of the feet.  The examiner indicated that the Veteran's cold injury residuals did not impact his ability to work.  

III. Analysis

1. Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected cold injury residuals of the right and left foot have been rated under Diagnostic Code (DC) 7122, which provides for a 10 percent rating for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum rating of 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, DC 7122.  

38 C.F.R. § 4.104, DC 7122, Note (1) states: separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other diagnostic codes.  Separately evaluate other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under DC 7122.  Note (2) to DC 7122 states that each affected part is to be evaluated separately and the ratings combined in accordance with 38 C.F.R. § 4.25 and § 4.26. 

2. Ratings in Excess of 10 Percent, Effective prior to November 29, 2010

Prior to November 29, 2010, the record reflects that the Veteran complained of foot pain, swelling, and cold sensitivity, associated with the cold injury in service, and such supports the current 10 percent rating assigned, per foot, pursuant to DC 7122.  The evidence fails to show additional objective findings, associated with a cold injury, as might support an increased rating.  In that regard, the Board notes that pursuant to DC 7122, a 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  The pertinent evidence of record, includes the November 2006 VA examination report which noted that the Veteran complained of pain, swelling, and that his feet were cold sensitive, and the final diagnosis was cold injury, right and left foot, with no real residuals form the examination except pain with walking long periods of time, and negative x-rays of both feet.  

Thus, the weight of the credible medical evidence demonstrates that, prior to November 29, 2010, residuals of cold injury to the right foot have been manifested by no more than arthralgia or other pain and cold sensitivity, and the same is true as to the left foot.  Such supports no more than a 10 percent rating, per foot, for residuals of cold injury, and there have been no periods of time, prior to November 29, 2010, during which his foot condition has been more disabling; thus staged ratings are not warranted.  Hart v. Mansfield, supra.  The preponderance of the evidence is against the claims for increased ratings for residuals of cold injury to the right and left feet, prior to November 29, 2010, thus the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

3. Ratings in Excess of 20 Percent, Effective from November 29, 2010

The record reflects that the Veteran underwent a VA examination on November 29, 2010, which was the effective date for the assignment of the 20 percent rating for each foot.  Thereafter, the evidence of record includes VA treatment records and a VA (DBQs) examination in February 2012.  A review of this evidence shows that the Veteran continued to complain of foot pain and cold sensitivity, and also reported having numbness, nail abnormalities, and cramping in the arches of each foot, associated with the cold injury in service.  Such complaints and findings adequately support the current 20 percent rating assigned per foot, pursuant to DC 7122, effective from  November 29, 2010.  

A review of the evidence of record, however, fails to show additional objective findings, associated with a cold injury, as might support an increased rating.  In that regard, the Board notes that pursuant to DC 7122, a 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following:  tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.  38 C.F.R. § 4.104, DC 7122.  While the Veteran complained of pain, numbness, and cold sensitivity, during this period, the objective examination has only shown nail abnormalities, but no tissue loss, color changes, locally impaired sensation, hyperhidrosis, or x-rays abnormalities.  Objective examination did show that the Veteran had tinea pedis and tinea unguiuum related to his cold injury in service, however, service connection has been separately granted for those conditions.  Thus, the weight of the credible medical evidence demonstrates that, effective from to November 29, 2010, residuals of cold injury to the right foot have been manifested by no more than arthralgia or other pain, numbness, cold sensitivity, and nail abnormalities, and the same is true as to the left foot.  Such supports no more than a 20 percent rating, per foot, for residuals of cold injury, and there have been no periods of time, from November 29, 2010, during which his foot condition has been more disabling; thus staged ratings are not warranted.  Hart v. Mansfield, supra.  The preponderance of the evidence is against the claims for increased ratings for residuals of cold injury to the right and left feet, effective from November 29, 2010, thus the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

4. Extraschedular Consideration 

The Board also notes that the Veteran's service-connected residuals of cold injury of the bilateral feet do not warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. 
§ 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  If not adequately contemplated, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The record reflects that the Veteran has not claimed, nor has a finding been made, that his service-connected residuals of cold injury, of the right and left feet, affect his ability to work.  Here, however, as explained above, the rating criteria for his service-connected bilateral foot disability, reasonably describe his disability level and symptomatology.  Additionally, higher ratings would have been warranted for the residuals of cold injury of the right foot and the left foot if more severe symptomatology was documented in the record, but the medical evidence reflects that such findings are not present in this case.  As noted above, the rating schedule contemplates all of the symptomatology of the Veteran's service bilateral foot disability - including pain, cramping, numbness, nail abnormalities, and cold sensitivity.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Thus, the Board concludes that the first prong of the Thun analysis has not been satisfied in this case, the criteria for referral for the assignment of an extraschedular disability rating are not met, and the Board declines to remand this matter for referral for extraschedular consideration.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, supra. 

5. TDIU

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



ORDER

Prior to November 29, 2010, a rating in excess of 10 percent for the Veteran's residuals of cold injury, right foot, is denied. 

Beginning November 29, 2010, a rating in excess of 20 percent for the Veteran's residuals of cold injury, right foot, is denied.  

Prior to November 29, 2010, a rating in excess of 10 percent for the Veteran's residuals of cold injury, left foot, is denied. 

Beginning November 29, 2010, a rating in excess of 20 percent for the Veteran's residuals of cold injury, left foot, is denied.  



____________________________________________
LANA K. JENG 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


